DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejection - 35 U.S.C. § 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The appearance and scope of the claim is uncertain due to numerous inconsistencies in the overall proportions of the belt buckle, and numerous inconsistencies in the appearance and placement features within the belt buckle which renders the claim non-enabled and indefinite under 35 USC § 112, paragraphs (a) and (b).
The overall proportions of the belt buckle do not correspond between views. This is highlighted in the annotated figure below which shows that when Figs. 1.2-1.7 are aligned, the overall depth from front to back in Figs. 1.6 and 1.7 does not correspond to the depth from front to back in Figs. 1.3 and 1.4. The difference in proportions between figures causes the overall shape of the belt buckle and placement of the features on the belt buckle to be unclear.

    PNG
    media_image1.png
    1888
    1396
    media_image1.png
    Greyscale

In addition to the differences caused by the varying overall proportions between views, The post feature, marked “1” below, varies in size, angle, and shape throughout the views. The ball feature is significantly bigger in Fig. 1.3, than in the other views. The rest of the post feature, which should be partially visible, is absent in Fig. 1.3. The length of the post feature overall is longer in Figs. 1.6 and 1.7 than in other views showing the same feature. The bar feature marked “2” below varies in size, position, angle, and width between views. This causes the three-dimensional appearance of these two features to be left to conjecture.

    PNG
    media_image2.png
    1665
    1395
    media_image2.png
    Greyscale

The two cylindrical bars, marked “1” and “2” below,  do not correspond in postion between Figs. 1.3, 1.4, 1.6 and 1.7. This difference in position causes the appearance of the belt buckle to be unclear. 

    PNG
    media_image3.png
    1744
    1325
    media_image3.png
    Greyscale

The hook and eye features do not correspond in appearance between the views. The hook feature, marked “1” below, does not correspond in shape or position. The end of the hook is not visible in Fig. 1.5 where it would be expected to occur. The curved portion of the hook does not align between Figs. 1.2, 1.3, 1.6 and 1.7. The looped eye feature, marked “2” below, does not correspond in position and shape between the views.  In Figs. 1.4 and 1.5 the looped feature is narrower than in Figs. 1.2 and 1.3. The contours of the eye feature vary between views. There are also two features, marked “3” and “4” in Figs. 1.4 and 1.5, which do not appear to correspond in appearance to any features show in the other views. 

    PNG
    media_image4.png
    1744
    1325
    media_image4.png
    Greyscale

Due to the questions raised by the numerous inconsistencies between the reproductions, the claim is indefinite and nonenabling. In order to overcome this rejection, the scope and appearance of the claim must be clarified. Applicant may wish to amend the drawings so the design is shown consistently throughout the views. Any amendment must not introduce new matter and must meet the written description requirement of 35 USC 112(a).  That is, it must be apparent that applicant was in possession of the amended design at the time of filing.  This pertains to the addition or removal of parts of the design, as well as the conversion of solid lines to broken lines and vice versa.  See 35 USC 132 and 37 CFR 1.121(f) for new matter.  
Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the belt buckle shown in broken lines form no part of the claimed design or a statement that the portions of the belt buckle shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and (b) as set forth above.
Reply Reminder
Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Notes on Correspondence 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patents/apply/forms, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
uspto.gov/patents/apply
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2922